NUMBER 13-19-00571-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JACK GERALD LARKINS,                                                         Appellant,

                                            v.

ANGELA KIM LARKINS,                                                           Appellee.


                   On appeal from the County Court at Law
                         of Kleberg County, Texas.



                        MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
                Memorandum Opinion by Justice Longoria

      Appellant Jack Gerald Larkins, proceeding pro se, filed a notice of appeal from a

final decree of divorce. The appellant’s brief in the above cause was originally due on

March 5, 2020. The appellant has previously requested and received three prior

extensions of time to file his brief. On October 20, 2020, the Clerk of this Court notified
the appellant that his brief had not been timely filed and that his appeal was subject to

dismissal for want of prosecution under Texas Rule of Appellate Procedure 38.8(a)(1),

unless within ten days from the date of this letter, the appellant reasonably explained the

failure and the appellee was not significantly injured by the appellant’s failure to timely file

a brief. See TEX. R. APP. P. 38.8(a); id. R. 42.3(b). To date, the appellant has not filed a

response to the Court’s directive. To date, the appellant has failed to either reasonably

explain his failure to file a brief, file a motion for extension of time to file his brief, or file

his brief.

       The Court, having examined and fully considered the documents on file and the

appellant’s failure to file his brief, is of the opinion that this appeal should be dismissed.

See id. R. 38.8(a) (authorizing the court to “dismiss the appeal for want of prosecution,”

if appellant fails to timely file a brief, “unless the appellant reasonably explains the failure

and the appellee is not significantly injured by the appellant’s failure to timely file a brief”);
id. R. 42.3(b),(c) (authorizing the court to dismiss an appeal “for want of prosecution” or

“because the appellant has failed to comply with a requirement of [the appellate rules], a

court order, or a notice from the clerk requiring a response or other action within a

specified time”); Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San

Antonio 2017, no pet.). Accordingly, we dismiss this appeal for want of prosecution and

because the appellant failed to comply with the requirements of the appellate rules and

directives from the Clerk. See TEX. R. APP. P. 42.3(b),(c).

                                                                    NORA L. LONGORIA
                                                                    Justice


Delivered and filed the
7th day of January, 2021.


                                                2